Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21-29, 32-36 and 38 are pending. Claims 21-29 and 32-39 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 12/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. 

The amendments to claim 1 have overcome the 103(a) rejection of claims 21-24, 26-29, 32-36 and 39 over ‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020), ‘991 (US Patent 5,611,991, Patent date 03-1997), ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013), ‘975 (US Patent 3,625,975, Patent date 12-1971) and ‘704 (USPGPub 2009/0221704, Publication date 09-2009) in the final mailed 10/14/2021.
The amendments to claim 1 have overcome the 103(a) rejection of claim 25 over ‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020), ‘991 (US Patent 5,611,991, Patent date 03-1997), ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013), ‘975 (US Patent 3,625,975, Patent date 12-1971) 
Applicant’s arguments were persuasive and have overcome the 103(a) rejection of claims 21-24, 26-29, 32-39 over ‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020), ‘991 (US Patent 5,611,991, Patent date 03-1997), ‘349 (US PGPub 2014/0322349, Published 10-2014 and a filing date of 04-2013), ‘975 (US Patent 3,625,975, Patent date 12-1971), ‘827 (USPGPub 2003/0203827, Publication date 10-2003), and as evidence by Veil et al. (A White Paper Describing Produced from Production of Crude Oil, Natural Gas, and Coal Bed Methane, total pages 68, Published 2004). See applicant’s arguments filed 12/14/2021 written page 12. Applicant points to the superior antimicrobial efficacy of phosphate esters in conjunction with peroxyformic acid.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sarah Dickhut Luth on 01/04/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 40 is cancelled.

Allowable Subject Matter
Claims 21-29, 32-36 and 38 are allowed.
‘632 (EP0231632, Published 08-1987, as cited in the IDS filed 01/27/2020) is the closest prior art.
632 teach sanitizing with the use of performic acid (peroxformic acid) (page 2 of 13).  632 teach applications of sanitizing can include surfaces that come into contact with food or food handling, food packaging, industrial fabric washing (page 2 of 13).
632 teach more broadly, the disclosure does not exclude adding the performic acid to other substances or compositions (page 2 of 13). This teaching allows the performic acid to be utilized in a wide range of applications.
Upon sanitizing, the instant treating, contacting, stabilization and/or reduction of the microbial population would have occurred.
	With regards to sufficient contact times, 632 teach contact times (page 4 lines 39-55).
Next, 632 teach a method to make the instant performic acid via reacting formic acid with hydrogen peroxide at a 4:1 weight ratio (page 4, lines 1-15). 632 teach the starting amounts of H2O2 and formic acid solutions are from 20-40% and 30-90% (page 4, lines 1-15).
Concerning the performic acid wt-%, 632 teach the performic acid is prepared in the form of a solution up to 10% (p. 3, lines 43-55).

However, 632 does not teach contacting a target water source in an oil/gas field operation.

632 does not teach the methane sulfonic acid catalyst.
632 does not teach the corrosion inhibitors nor their concentrations.

Additionally, 632 does not teach the increased antimicrobial efficacy of the performic acid and ethoxylated phosphate ester combination over the performic acid alone. See applicant’s arguments filed 12/14/2021 written page 12. Additionally, see the specification page 79 and Table 20. The ethoxylated phosphate ester corrosion inhibitors CI5 and CI6 increase the percent kill of the performic acid.

It would not have been obvious to modify the prior art to arrive at the instant invention with the expectation of achieving increased kill. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             /BRANDON J FETTEROLF/